Order entered November 18, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00540-CV

                    IN RE TOBY TOUDOUZE, Relator

         Original Proceeding from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-08531

                                   ORDER
             Before Justices Schenck, Partida-Kipness, and Nowell

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   DAVID J. SCHENCK
                                                JUSTICE